DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species of antibody having a CDR H1 as set forth in SEQ ID NO: 3, a CDR H2 as set forth in SEQ ID NO: 4, a CDR H3 as set forth in SEQ ID NO: 5, a CDR L1 as set forth in SEQ ID NO: 6, a CDR L2 as set forth in SEQ ID NO: 7 and a CDR L3 as set forth in SEQ ID NO: 8 in the reply filed on 10/28/2021 is acknowledged.
	Claims 27-29, 34-42 and 45-52 are under examination.

Effective Filing Date
Applicant’s claim for the domestic benefit of prior-filed applications under 35 U.S.C. 119(e) and 120 in the Application Data Sheet (ADS—pages 3-4) and the first paragraph of the instant specification is acknowledged. No foreign priority claims are made (see p. 4 of the ADS). Under the AIA , the effective filing date of a claimed invention is the earlier of:
The actual filing date of the application;
OR
The filing date to which the application is entitled to a right of foreign priority or domestic benefit as to such claimed invention.

To be entitled to the benefit of the filing date of an earlier-filed application, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or earlier-filed nonprovisional application or provisional application for which benefit is claimed); the disclosure of the invention in the prior application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, except for the best mode requirement. See Transco Prods., Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). Accordingly, the disclosure of the prior-filed application must provide adequate support and enablement for the claimed subject matter of the later-filed application in compliance with the requirements of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, except for the best mode requirement.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

	
Based on the information given by Applicant and an inspection of the prior patents and applications, the examiner has concluded that the subject matter defined in the instant claims is supported by the disclosure in application serial no. 14/711,705 (now US Patent 10,556,945) and application serial no. 14/664,715 (now US Patent 9,896,502). However, provisional application serial numbers 61/968,897 and 62/119,778 do not support the claims because they do not disclose decreasing the number of monthly headache hours by 20 hours or 15%, nor do disclose decreasing the number of monthly headache days by at least 3. The priority date of claims 27-29, 34-42 and 45-52 of the instant application is deemed to be 03/20/2015.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
TREATING HEADACHE COMPRISING ADMINISTERING AN ANTIBODY TO CALCITONIN GENE-RELATED PEPTIDE.

Claim Objections
Claims 27, 28 and 29 are objected to because of the following informalities. The independent claims should spell out calcitonin gene-related peptide followed by the acronym in parentheses. See, for instance, US Patent 10,556,945. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42 and 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 42 and 52 refer to Table 6. Note that claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). See MPEP 2173.05(s). It is noted that Applicant asserts at p. 1 of the Remarks filed 10/28/2021 that incorporation by reference is the only practical way to refer to the antibody variants in the claims. This is not found persuasive, since the claims could recite a large range of sequence identifiers succinctly.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 27-29, 34-41 and 45-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
modulates (i.e., encompasses an agonist or antagonist) the CGRP pathway, wherein the monoclonal antibody is administered at a dose less than 1000 mg less than 3 times per month. To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.
The instant specification sets forth antibodies to CGRP in Table 6 (pages 109-113), however, the antibodies differ only by various point mutations. For instance, the first 19 variants in Table 6 differ only by point mutations in the framework region, not the complementarity determining region or CDRs. In Abbott v. Centocor, (US District Ct., Massachusetts), the court found that a disclosure of several homogenous antibodies cannot be representative of a genus. Further, except for claims 34 and 45, the claims encompasses agonist as well as antagonist antibodies (“modulates the CGRP pathway”). Further, an antibody that modulates the CGRP pathway encompasses not only CGRP, but virtually any molecule that modulates that pathway directly or indirectly. See the image of the CGRP signaling pathway depicted in Russell et al. (Physiol Rev, 2014; 94: 1099-1142; p. 1105, Figure 2—on IDS filed 08/21/2020).
i.e., some protein implicated in CGRP receptor-mediated signaling). While the instant specification discloses numerous anti-CGRP antibodies, they are homogeneous and not representative of the genus capable of modulating the CGRP pathway. The specification does not disclose structural features shared by members of the genus of antibodies capable of modulating the CGRP pathway. The subgenus of antibodies based upon the G1 antibody sequence disclosed in Figure 5 of the instant specification does not provide a representative number of species or sufficient common structural features to show that Applicant was in possession of the claimed genus of CGRP-modulating antibodies at the time of filing. Finally, claims 41 and 51 are directed to human antibodies, however, the instant specification only describes murine antibodies (e.g., Example 1). The specification fails to describe any fully human antibodies but instead simply directs the artisan to methods of obtaining such antibodies (p.56). 
In order for an antibody to be fully described, the three CDRs of the variable regions (heavy and light) should be defined; it is the variable regions that bind the antigen of interest. The instant claims and specification encompass a genus of antibodies defined functionally in terms of their ability to modulate the CGRP pathway and to treat headaches. While the constant domain of an antibody is generically known, the antibody’s structure and binding depend on the CDR regions. The art teaches that the six CDRs are essential to the structure of antibody’s binding site, and thus when intact, would provide enough structure to define the antibody’s binding site (structure/function correlation). The art also teaches that small changes to the CDRs 11, and “[a]ntibodies that have some reactivity to the antigen are on the order of 105 to 106.”  See p. 36, right column, penultimate paragraph of Ferrara and colleagues. See also Table 3 (p. 39) of Ferrara et al., which discloses that in a group of six different antigens, the number of unique HCDR3s range from 74 to 460. Applicant has not provided sufficient detail so that one skilled in the art can reasonably conclude that the inventor had possession of the genus of antibodies capable of modulating the CGRP pathway.
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. Abbvie Deutsch/and GMBH & Co. v. Janssen Biotech, Inc. No. 13-1338
(Fed. Cir. 2014, at page 26). Consequently, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate 
Vas-Gath Inc. v. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed.” (See page 1117.) The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Gath at page 1116). The skilled artisan cannot envision the detailed chemical structure of the encompassed antibodies that are capable of modulating CGRP without further testing, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of identification. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993). In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence. Therefore, only isolated Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Scope of Enablement
Claims 27-29, 34-41 and 45-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the recited methods, wherein the recited antibody comprises a (complementarity determining region) CDR H1 as set forth in SEQ ID NO:3; a CDR H2 as set forth in SEQ ID NO:4; a CDR H3 as set forth in SEQ ID NO:5; a CDR L1 as set forth in SEQ ID NO:6; a CDR L2 as set forth in SEQ ID NO:7; and a CDR L3 as set forth in SEQ ID NO:8, does not reasonably provide enablement for the recited methods, wherein the monoclonal antibody “modulates the CGRP pathway”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 Fed. Cir. 1988) These factors include, but are not limited to: (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The claims are broad with respect to the recitation of a monoclonal antibody that modulates the CGRP pathway. The word “modulates” encompasses up- or downregulation. Further, an agent that modulates “the CGRP pathway” encompasses any molecule that affects the CGRP pathway directly or indirectly. See the image of the CGRP signaling pathway depicted in Russell et al. (Physiol Rev, 2014; 94: 1099-1142; p. 1105, Figure 2—on IDS filed 08/21/2020). The claims encompass both agonistic and antagonistic antibodies to any one of the proteins depicted in the CGRP signaling pathway. Further, the encompassed antibodies would have to be tested for their ability to treat headache, which would require undue experimentation. The instant specification provides the example of the antibody G1 and homogenous variants thereto (see Table 6), but does not provide guidance as to the structure of all of the encompassed antibodies capable of “modulating”, (i.e., up- or down-regulating), any protein in the “CGRP pathway”. However, patent protection is granted in return for an enabling disclosure, not for vague intimations of general ideas that may or may not be patentable. Tossing out the mere germ of an idea does not constitute an enabling disclosure. Reasonable detail must be provided in order to enable members of the Genentech v. Novo Nordick A/S (CAFC) 42 USPQ2d 1001 (1997).
Due to the large quantity of experimentation necessary to generate antibodies capable of either up- or down-regulation of any protein involved in the CGRP pathway
and treating headache, the lack of direction/guidance presented in the specification regarding the same, the absence of working examples directed to the same, the complex nature of the invention and the breadth of the claims which fail to recite limitations on the structure of the recited antibodies, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.

Notice for all US Patent Applications filed on or after March 16, 2013: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 27-29, 34-37, 40-42, 45-48, 51 and 52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeller et al. (20090220489, published 9/3/2009—on IDS filed 08/21/2020; also published as WO2007054809 on 5/18/2007—on IDS filed  by a subject, comprising administering to the subject an amount of a monoclonal antibody that modulates the CGRP pathway, wherein the amount of the monoclonal antibody is less than 1000 mg, wherein the subject is administered less than 3 doses per month via subcutaneous or intravenous administration, wherein the subject is human, wherein the monoclonal antibody is humanized and comprises (a) an antibody having a CDR H1 as set forth in SEQ ID NO: 3; a CDR H2 as set forth in SEQ ID NO: 4; a CDR H3 as set forth in SEQ ID NO: 5; a CDR L1 as set forth in SEQ ID NO: 6; a CDR L2 as set forth in SEQ ID NO: 7; and a CDR L3 as set forth in SEQ ID NO: 8.
Zeller et al. teach treating migraine comprising administering to a human subject in need thereof an effective amount of a monoclonal anti-CGRP antagonist antibody (claims 12, 13 of the PGPUB and WO document; also paragraphs [0015]; [0017]; [0106]; [0148] of the PGPUB; p. 3, lines 20-23; p. 19; line 6; p. 21, lines 8-14 of the WO document), thus meeting limitations set forth in claims 27-29, 34, 40 and 45. In addition, Zeller et al. teach that the anti-CGRP antibody can be administered by subcutaneous or intravenous methods (among others) in a range of doses that include those less than 1000 mg (see paragraph [0126] of the PGPUB; p. 22, lines 1-16 of the WO document), thus meeting limitations set forth in claims 35, 37, 46 and 48. Zeller et al. teach that the maintenance dose may be about 1 mg/kg every other week, which is fewer than 3 doses per month, thus meeting limitations set forth in claims 36 and 47 (see paragraph [0126] of the PGPUB; p. 22, lines 1-16 of the WO document).
Ex parte Novitski, 26 USPQ2d 1389 (BPAI 1993); see also Integra LifeSciences I Ltd. V. Merck KGaA, (DC SCalif) 50 USPQ2d 1846).
Thus all the limitations are met by Zeller and colleagues.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 27-29, 34-42 and 45-52 are rejected under 35 U.S.C. 103 as being unpatentable over Zeller et al. (cited above; published as 20090220489 and WO2007054809) in view of Pios et al. (20120225075, published 9/6/2012—on IDS filed 08/21/2020; also published as WO2011024113 on 3/3/2011—on IDS filed 08/21/2020).  The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. Zeller et al. teach treating migraine comprising administering to a human subject in need thereof an effective amount of a .
Zeller et al. teach that the antibodies may be humanized and that the monoclonal antibody comprises an antibody having a CDR H1 as set forth in SEQ ID NO: 3; a CDR H2 as set forth in SEQ ID NO: 4; a CDR H3 as set forth in SEQ ID NO: 5; a CDR L1 as set forth in SEQ ID NO: 6; a CDR L2 as set forth in SEQ ID NO: 7; and a CDR L3 as set forth in SEQ ID NO: 8, thus meeting limitations of claims 41, 42, 51 and 52 (paragraph [0026] of the PGPUB; p. 4, lines 31-33 of the WO document). See the sequence alignments set forth in the Appendix between the instant sequences and those set forth in the WO document. Note also that any of the recited effects concerning the number headache days and classification resulting from treatment would be inherently occurring in the prior art documents of Zeller and colleagues because they teach administration of the same CGRP antagonist antibody in the same recited dose to treat headache, (i.e., they treat the same patient population with the same agent), thus the same clinically 
The second factor to consider is to ascertain the differences between the prior art and the instant claims. Zeller et al. do not teach the concentration at which the monoclonal antibody is formulated, nor do they teach the total volume of administration as recited in claims 38, 39, 49 and 50.  Pios et al. teach administration of the same anti-CGRP monoclonal antibody for the administration of visceral pain (see the claims of both the PGPUB and WO document, for example). Pios et al. teach that the antibody can be formulated at a concentration ranging from 0.1 to about 200 mg/ml, including 150, 160, 170, 180, 190 or 200 mg/ml (see paragraph [0125] of the PGPUB; p. 31, lines 26-29 of the WO document). Further, Pios et al. suggest a total volume of anti-CGRP antibody of 1 mL (see paragraph [0177] of the PGPUB; p. 39, lines 13-14 of the WO document).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the teachings of Zeller et al. by formulating the concentration and total volume of anti-CGRP antibody as taught in Pios et al. because he or she would be choosing from a finite number of identified, predictable dosages for the same agent, with a reasonable expectation of success.  Further, as noted at MPEP 2144.05, optimization within prior art conditions, such as dosing of a known agent, through routine experimentation is not inventive. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Further, it would have been obvious to formulate the total volume of monoclonal antibody so that it is administered in a volume of less than 2 mL. The person of ordinary skill in the art would have been motivated to do so because it is less painful and more convenient to administer a smaller volume of an agent, particularly, when administered via injection.  Furthermore, the person of ordinary skill in the art could have reasonably expected success because formulating dosage concentrations and volume is routine in the art.
Thus the claims do not contribute anything non-obvious over the prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 27-29, 34-42 and 45-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,556,945. Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases, the claim sets recite treating headache by subcutaneous or intravenous administration an anti-CGRP antibody comprising a CDR H1 as set forth .
The differences between the claim sets are as follows. The claims of the ‘945 patent are more specific about the dosing regimen, antagonist antibody and its formulation, however, the more specific recitation in the claims of the ‘945 patent (species) anticipate the more general recitation in the instant claims (genus). In addition, although the claims of the ‘945 patent do not recite all of the effects of administering anti-CGRP antibody recited in instant claims, one having ordinary skill in the art would expect the same agent to have the same effects while treating the same patient population in the same dose.

Claims 27-29, 34-42 and 45-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,896,502. Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases, the claim sets recite treating headache by subcutaneous or intravenous administration an anti-CGRP antibody comprising a CDR H1 as set forth in SEQ ID NO:3; a CDR H2 as set forth in SEQ ID NO:4; a CDR H3 as set forth in SEQ ID NO:5; a CDR L1 as set forth in SEQ ID NO:6; a CDR L2 as set forth in SEQ ID NO:7; and a CDR L3 as set forth in SEQ ID NO:8 in a dose of less than 1000 mg formulated at a concentration of at least 150 mg/mL and a volume of about 1.5 mL. In addition, claims 6-8 of the ‘502 patent recite that the administration results in a reduction in monthly .
The differences between the claim sets are as follows. The claims of the ‘502 patent are more specific about the dosing regimen, antagonist antibody and its formulation, however, the more specific recitation in the claims of the ‘502 patent (species) anticipate the more general recitation in the instant claims (genus). In addition, claims 6-8 of the ‘502 patent recite more dramatic effects of administering anti-CGRP antibody as recited in instant claims, which also anticipates the effects recited in the instant claims.

Claims 27-29, 34-42 and 45-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10/519,224. Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases, the claim sets recite treating or reducing incidence of headache by administering an anti-CGRP antibody comprising a CDR H1 as set forth in SEQ ID NO:3; a CDR H2 as set forth in SEQ ID NO:4; a CDR H3 as set forth in SEQ ID NO:5; a CDR L1 as set forth in SEQ ID NO:6; a CDR L2 as set forth in SEQ ID NO:7; and a CDR L3 as set forth in SEQ ID NO:8. The claims of the ‘224 patent recite a dose of between 100-2000 mg every three months or 675 mg (either once every three months, or 225 mg three times per month). Both claim sets recite the anti-CGRP antibody is formulated at a concentration of at least 150 mg/mL and a volume of 1.5 mL. In addition, claims 6-8 of the ‘224 patent recite that the administration results in a .
The differences between the claim sets are as follows. Although the claims of the ‘224 patent recite a dose of up to 2000 mg, they also recite doses below 1000 mg and are more specific about the dosing regimen, antagonist antibody and its formulation. In addition, claims 6-8 of the ‘224 patent recite more dramatic effects of administering anti-CGRP antibody as recited in instant claims, which also anticipates the effects recited in the instant claims.

Claims 27-29, 34-42 and 45-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,392,434. Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases, the claim sets recite treating headache in a human subject comprising administering a monthly subcutaneous dose of the same humanized monoclonal antibody (i.e., SEQ ID NOs: 1 and 2 of the ‘434 patent comprise a CDR H1 as set forth in SEQ ID NO:3; a CDR H2 as set forth in SEQ ID NO:4; a CDR H3 as set forth in SEQ ID NO:5; a CDR L1 as set forth in SEQ ID NO:6; a CDR L2 as set forth in SEQ ID NO:7; and a CDR L3 as set forth in SEQ ID NO:8), wherein the monoclonal antibody is formulated at a concentration of at least 150 mg/mL and administered in a volume of less than 2 mL and utilizing a pre-filled syringe. 
The differences between the claim sets are as follows. The claims of the ‘434 patent are more specific about the dosing regimen, antagonist antibody and its .

Claims 27-29, 34-42 and 45-52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 13, 14, 16-20, 22, 24 and 25 of copending Application No. 17/308,580 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases, the claim sets recite treating headache in a human subject comprising administering a monthly subcutaneous dose of the same humanized monoclonal antibody (anti-CGRP antibody comprising a CDR H1 as set forth in SEQ ID NO:3; a CDR H2 as set forth in SEQ ID NO:4; a CDR H3 as set forth in SEQ ID NO:5; a CDR L1 as set forth in SEQ ID NO:6; a CDR L2 as set forth in SEQ ID NO:7; and a CDR L3 as set forth in SEQ ID NO:8), wherein the monoclonal antibody is formulated at a concentration of at least 150 mg/mL and administered in a volume of less than 2 mL and utilizing a pre-filled syringe. 
The differences between the claim sets are as follows. The claims of the ‘580 application are more specific about the dosing regimen, antagonist antibody and its formulation, however, the more specific recitation in the claims of the ‘580 application (species) anticipate the more general recitation in the instant claims (genus). Finally, .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 27-29, 34-42 and 45-52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-36 and 42-49 of copending Application No. 17/222,737 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases, the claim sets recite treating headache in a human subject comprising administering a monthly subcutaneous dose of the same humanized monoclonal antibody (SEQ ID NOs: 1 and 2 of the ‘737 application are an anti-CGRP antibody comprising a CDR H1 as set forth in SEQ ID NO:3; a CDR H2 as set forth in SEQ ID NO:4; a CDR H3 as set forth in SEQ ID NO:5; a CDR L1 as set forth in SEQ ID NO:6; a CDR L2 as set forth in SEQ ID NO:7; and a CDR L3 as set forth in SEQ ID NO:8), wherein the monoclonal antibody is formulated at a concentration of at least 150 mg/mL and administered in a volume of less than 2 mL and utilizing a pre-filled syringe. The claims of the ‘737 application recite administration of the anti-CGRP antibody monthly at doses of 900mg, 675 mg, 225 mg, a range of 225-900 mg or 675 mg followed by subsequent doses of 225 mg at one month intervals, which is less than 1000 mg recited in the instant claims.
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 27-29, 34-42 and 45-52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 44-86 of copending Application No. 16/676,988 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases, the claim sets recite treating headache in a human subject comprising administering a monthly subcutaneous dose of the same humanized monoclonal antibody comprising a CDR H1 as set forth in SEQ ID NO:3; a CDR H2 as set forth in SEQ ID NO:4; a CDR H3 as set forth in SEQ ID NO:5; a CDR L1 as set forth in SEQ ID NO:6; a CDR L2 as set forth in SEQ ID NO:7; and a CDR L3 as set forth in SEQ ID NO:8, wherein the monoclonal antibody is formulated at a concentration of at least 150 mg/mL and administered in a volume of less than 2 mL and utilizing a pre-filled syringe. The claims 
The differences between the claim sets are as follows. The claims of the ‘988 application are more specific about the dosing regimen, antagonist antibody and its formulation, however, the more specific recitation in the claims of the ‘737 application (species) anticipate the more general recitation in the instant claims (genus). In addition, the effects of administration recited in the claims of the ‘988 application are more specific than those recited in instant claims, and thus anticipate the more general recitation in the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649     


Gary Jones
/GARY JONES/Director, Technology Center 1600                                                                                                                                                                                                                                                                                                                                                                                                          

APPENDIX

SEQ ID NO: 3
RESULT 1
AGA88900
ID   AGA88900 standard; peptide; 10 AA.
AC   AGA88900;
DT   12-JUL-2007  (first entry)
DE   Anti-CGRP antibody G1, VH region CDR H1.
OS   Mus sp.
OS   Homo sapiens.
OS   Synthetic.
CC PN   WO2007054809-A2.
CC PD   18-MAY-2007.
CC PF   02-NOV-2006; 2006WO-IB003181.
PR   14-NOV-2005; 2005US-0736623P.
CC PA   (RINA-) RINAT NEUROSCIENCE CORP.
CC PI   Zeller J,  Poulsen KT,  Abdiche YN,  Pons J,  Collier SJ;
CC PI   Rosenthal A;
DR   WPI; 2007-396615/37.
CC PS   Claim 5; SEQ ID NO 3; 106pp; English.
SQ   Sequence 10 AA;

  Query Match             100.0%;  Score 59;  DB 10;  Length 10;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GFTFSNYWIS 10
              ||||||||||
Db          1 GFTFSNYWIS 10


SEQ ID NO: 4
RESULT 1
AGA88901
ID   AGA88901 standard; peptide; 19 AA.
AC   AGA88901;
DT   12-JUL-2007  (first entry)
DE   Anti-CGRP antibody G1, VH region CDR H2.
OS   Mus sp.
OS   Homo sapiens.
OS   Synthetic.
CC PN   WO2007054809-A2.
CC PD   18-MAY-2007.
CC PF   02-NOV-2006; 2006WO-IB003181.
PR   14-NOV-2005; 2005US-0736623P.
CC PA   (RINA-) RINAT NEUROSCIENCE CORP.
CC PI   Zeller J,  Poulsen KT,  Abdiche YN,  Pons J,  Collier SJ;
CC PI   Rosenthal A;
DR   WPI; 2007-396615/37.
CC PS   Claim 5; SEQ ID NO 4; 106pp; English.

  Query Match             100.0%;  Score 93;  DB 10;  Length 19;
  Best Local Similarity   100.0%;  
  Matches   19;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EIRSESDASATHYAEAVKG 19
              |||||||||||||||||||
Db          1 EIRSESDASATHYAEAVKG 19


SEQ ID NO: 5
RESULT 1
AGA88902
ID   AGA88902 standard; peptide; 11 AA.
AC   AGA88902;
DT   12-JUL-2007  (first entry)
DE   Anti-CGRP antibody G1, VH region CDR H3.
OS   Mus sp.
OS   Homo sapiens.
OS   Synthetic.
CC PN   WO2007054809-A2.
CC PD   18-MAY-2007.
CC PF   02-NOV-2006; 2006WO-IB003181.
PR   14-NOV-2005; 2005US-0736623P.
CC PA   (RINA-) RINAT NEUROSCIENCE CORP.
CC PI   Zeller J,  Poulsen KT,  Abdiche YN,  Pons J,  Collier SJ;
CC PI   Rosenthal A;
DR   WPI; 2007-396615/37.
CC PS   Claim 5; SEQ ID NO 5; 106pp; English.
SQ   Sequence 11 AA;

  Query Match             100.0%;  Score 62;  DB 10;  Length 11;
  Best Local Similarity   100.0%;  
  Matches   11;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 YFDYGLAIQNY 11
              |||||||||||
Db          1 YFDYGLAIQNY 11


SEQ ID NO: 6
RESULT 1
AGA88903
ID   AGA88903 standard; peptide; 11 AA.
AC   AGA88903;
DT   12-JUL-2007  (first entry)
DE   Anti-CGRP antibody G1, VL region CDR L1.
OS   Mus sp.
OS   Homo sapiens.
OS   Synthetic.
CC PN   WO2007054809-A2.
CC PD   18-MAY-2007.
CC PF   02-NOV-2006; 2006WO-IB003181.
PR   14-NOV-2005; 2005US-0736623P.
CC PA   (RINA-) RINAT NEUROSCIENCE CORP.
CC PI   Zeller J,  Poulsen KT,  Abdiche YN,  Pons J,  Collier SJ;
CC PI   Rosenthal A;
DR   WPI; 2007-396615/37.

SQ   Sequence 11 AA;

  Query Match             100.0%;  Score 52;  DB 10;  Length 11;
  Best Local Similarity   100.0%;  
  Matches   11;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KASKRVTTYVS 11
              |||||||||||
Db          1 KASKRVTTYVS 11


SEQ ID NO: 7
RESULT 1
AGA88904
ID   AGA88904 standard; peptide; 7 AA.
AC   AGA88904;
DT   12-JUL-2007  (first entry)
DE   Anti-CGRP antibody G1, VL region CDR L2.
OS   Mus sp.
OS   Homo sapiens.
OS   Synthetic.
CC PN   WO2007054809-A2.
CC PD   18-MAY-2007.
CC PF   02-NOV-2006; 2006WO-IB003181.
PR   14-NOV-2005; 2005US-0736623P.
CC PA   (RINA-) RINAT NEUROSCIENCE CORP.
DR   WPI; 2007-396615/37.
SQ   Sequence 7 AA;

  Query Match             100.0%;  Score 36;  DB 10;  Length 7;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GASNRYL 7
              |||||||
Db          1 GASNRYL 7


SEQ ID NO: 8
RESULT 1
AGA88905
ID   AGA88905 standard; peptide; 9 AA.
AC   AGA88905;
DT   12-JUL-2007  (first entry)
DE   Anti-CGRP antibody G1, VL region CDR L3.
OS   Mus sp.
OS   Homo sapiens.
OS   Synthetic.
CC PN   WO2007054809-A2.
CC PD   18-MAY-2007.
CC PF   02-NOV-2006; 2006WO-IB003181.
PR   14-NOV-2005; 2005US-0736623P.
CC PA   (RINA-) RINAT NEUROSCIENCE CORP.
CC PI   Zeller J,  Poulsen KT,  Abdiche YN,  Pons J,  Collier SJ;
CC PI   Rosenthal A;

CC PS   Claim 5; SEQ ID NO 8; 106pp; English.
SQ   Sequence 9 AA;

  Query Match             100.0%;  Score 52;  DB 10;  Length 9;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SQSYNYPYT 9
              |||||||||
Db          1 SQSYNYPYT 9